DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Alford / Attorney on Record on Friday, 10/05/2021.
The application has been amended as follows: 

Amended Claims:
(Currently amended) A yaw control system for an aircraft, comprising: 
a pair of pedals adjacent each other and located forward of a pilot’s seat, the pair of pedals being configured to pivot about a first axis parallel to a floor of the aircraft and parallel to a longitudinal axis of the aircraft; 
wherein the pedals are configured for displacement in response to substantially vertical forces applied by feet of a pilot with a lower leg angle not larger than 20 degrees from vertical.

(Original) The yaw control system of claim 1, wherein the pair of pedals is at least partially recessed into a floor of the aircraft.

(Canceled) [limitations now in ind claims 1 and 21]

(Canceled) [limitations now in ind claim 1]

(Canceled) [limitations now in ind claim 21]

(Currently amended) The yaw control system of claim 1, wherein the pair of pedals comprises:
a rocker pivotal about athe first axis
wherein the pair of pedals comprises areas of the rocker located on opposite sides of the first axis.

(Canceled) [limitations now in dep claim 22]

(Canceled)

(Canceled)

(Canceled)

(Canceled)

(Canceled)

(Canceled)

(Canceled)

(Canceled)

(Currently amended) A method of controlling a flight parameter of an aircraft, comprising:

providing a first pair of pedals being configured to pivot about a first axis parallel to a floor of the aircraft and parallel to either a lateral axis of the aircraft or a longitudinal axis of the aircraft;
locating the first pair of pedals adjacent each other and 
applying a substantially verticalforce to at least one of the the force being applied by a foot of a pilot with a lower leg angle not larger than 20 degrees from vertical; and 
controlling a flight parameter on the aircraft based on displacement of the at least one pedal caused by the substantially verticalforce.

(Original) The method of claim 16, wherein the flight parameter is a yaw moment of a tail rotor system.

(Original) The method of claim 16, wherein the flight parameter is a collective control of a main rotor system.

(Currently amended) The method of claim 16, further comprising:
providing a second pair of pedals;
locating the pedals of the second pair 
couplingthe pairs of pedals for causing the pairs of pedals to move in unison.

(Currently amended) The method of claim 19, 


wherein coupling  the pairs of pedals comprises at least one actuator configured for moving the pairs of pedals in unison.

(New) The method of claim 16, wherein the pair of pedals is at least partially recessed into a floor of the aircraft.

(New) A yaw control system for an aircraft, comprising:
a pair of pedals adjacent each other and located forward of a pilot’s seat, the pair of pedals being configured to pivot about a first axis parallel to a floor of the aircraft and parallel to a lateral axis of the aircraft; and
wherein the pedals are configured for displacement in response to substantially vertical forces applied by feet of a pilot with a lower leg angle of the pilot not larger than 20 degrees from vertical.

(New) The yaw control system of claim 22, wherein the pair of pedals is at least partially recessed into a floor of the aircraft.

(New) The yaw control system of claim 22, wherein the pair of pedals comprises: 
a rocker pivotal about the first axis;
wherein the pair of pedals comprises areas of the rocker located on opposite sides of the first axis.

(New) The yaw control system of claim 22, further comprising:
a second pair of pedals adjacent each other and located forward of a second pilot’s seat, the second pair of pedals being configured to pivot about a second axis parallel to the floor and parallel to the first axis;
wherein the pedals are configured for displacement in response to substantially vertical forces applied by feet of a pilot with a lower leg angle not larger than 20 degrees from vertical.

(New) The yaw control system of claim 25, wherein the second pair of pedals is configured for movement in unison with the other pair of pedals.

(New) The yaw control system of claim 26, further comprising: a linkage coupling the pairs of pedals.

(New) The yaw control system of claim 26, further comprising: at least one actuator configured for moving the pairs of pedals in unison.

(New) The yaw control system of claim 1, further comprising: 
a second pair of pedals adjacent each other and located forward of a second pilot’s seat, the second pair of pedals being configured to pivot about a second axis parallel to the floor and parallel to the first axis;
wherein the pedals are configured for displacement in response to substantially vertical forces applied by feet of a pilot with a lower leg angle not larger than 20 degrees from vertical.

(New) The yaw control system of claim 29, wherein the second pair of pedals is configured for movement in unison with the other pair of pedals.

(New) The yaw control system of claim 30, further comprising: 
a linkage coupling the pairs of pedals.

(New) The yaw control system of claim 30, further comprising: 
at least one actuator configured for moving the pairs of pedals in unison.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

After the non-final office action, applicant provided some arguments on the prior art combination of Arlton et al., Patent No.: US 5597138 A, in view of Milgram, Patent No.: US H002206, ... further Sakurai, Patent No.: US 5056742.

Considering the arguments  with amended dependent claims, applicant contacted to discuss the possibility of dependent claim limitations rolling up to independent claims to expedite the process for a potential allowable subject matter.

Further, applicant provided amendment, to be implemented as examiner amendment, some dependent claims rolled up to the independent claims, some of the claims were deleted and some new claims added. Now, the independent claims are 1,16 & 22 and dependent claims are  2, 6, 17-21 & 23-32. With the amendment, the new independent claims have more limitations, such as;  
“A yaw control system for an aircraft, comprising: 
a pair of pedals adjacent each other and located forward of a pilot’s seat, 
the pair of pedals being configured to pivot about a first axis parallel to a floor of the aircraft and parallel to a (lateral or) longitudinal axis of the aircraft; 
the pedals are configured for displacement in response to substantially vertical forces applied by feet of a pilot 
with a lower leg angle not larger than 20 degrees from vertical.” with additional limitations on dependent claims.

Further prosecution of the claims, search results (PE2E, IP.com, Google Patent & STIC Team Plus search) revealed that the subject claim elements may not have been disclosed by any prior art as a whole. Although some of the prior art addressing some of these limitations, however, fail to teach or render obvious ALL claim elements, either alone or in combination with other prior art of record; in regard to the independent claims 1, 16 & 22  limitations which cannot be combined by a PHOSITA as a whole. 

Therefore, Applicant’s arguments, see Applicant Amendment And Response, pages 7-13, filed on 10/04/2021, with respect to the rejected claims have been fully considered and are persuasive. The rejection of the claims have been withdrawn.

Some of the closest prior art found on search;
Arlton; Paul E. et al., US 5597138 A, Yaw control and stabilization system for helicopters.
Remarks: Discloses a device for stabilizing yaw motion for use on a helicopter having a main rotor rotatable about a main rotor axis, a power source, and a tail rotor boom with a longitudinal axis. 
However, fails to disclose claim elements stated at step 3 above.

Milgram; Judah H., US H002206 H, Tactile side-slip corrective yaw control for aircraft,
Remarks: Discloses  an aircraft with means for measuring the aircraft side-slip angle, providing the pilot with sense touch perception of any side-slipping condition, thereby enabling immediate pilot depression of the foot controls for corrective control over the aircraft relative to the yaw axis so as to minimize the perceived side-slip. 
However, fails to disclose claim elements stated at step 3 above.

Sakurai; Seiya    US 5056742 A    Modular rudder pedal and brake control assembly for aircraft
Remarks: Discloses a modular, pedal-type rudder, brake, and nose gear steering control assembly for an aircraft. 
However, fails to disclose claim elements stated at step 3 above.

The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

As a result, claims 1, 2, 6, 16-32 are allowed.

b. Claims 2 & 6 are allowed due to dependencies to the allowed claim 1.
c. Claims 17-21 are allowed due to dependencies to the allowed claim 16.
d. Claims 23-32 are allowed due to dependencies to the allowed claim 22.


Invention Drawings:

    PNG
    media_image1.png
    701
    746
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    751
    683
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    401
    808
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    396
    726
    media_image4.png
    Greyscale
     


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665